I am unable to agree with the majority in its final conclusions.
The majority says:
"The question then remains whether the posting of the notices on the sides of the elevator shaft constitutes a sufficient compliance with the statute. This, in turn, depends upon whether the enlarged space around and about the elevator constitutes `a room' within the meaning of the act."
and again:
"A particular word is not always to be given a strict and literal meaning; it is the sense in which it was intended to be used that furnishes the key to its interpretation."
The legislature was concerned with the giving of adequate notice to guests, and in naming specifically public rooms it was plainly the intention to use those words "public rooms" not in a technical architectural sense, but only in the sense of requiring the notices to *Page 272 
be displayed publicly where guests would most certainly see them. If the display of a notice in the elevator would inform guests, then, by the same token, a display of the notice in the elevator lobby, where the guests, using the elevator and also those using the stairway, would necessarily see it, was a better and a more public notice than would have been given if the statute had been strictly followed.
Admittedly, the notices were displayed in the elevator lobbies; and, in my judgment, such elevator lobbies were "public rooms" within the plain intent and meaning of the legislature. This, coupled with actual knowledge on the part of the guest, should be conclusive.
If the common law rule that an inn keeper is an insurer, requires such complete, absolute, technical and minute compliance with the literal terms of the statute to absolve him from his duty as an insurer as the majority now holds, then, in my judgment, it is high time that the law should be so modified as to take cognizance of the purpose of the act, and to hold that, if that purpose is served substantially and to all practical intents and purposes so that no guest of ordinary intelligence is left uninformed, then the act has been complied with.
I therefore dissent.
BEALS, C.J., concurs with TOLMAN, J. *Page 273